Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Under Rule 14a-12 American Independence Funds Trust (Name of Registrant as Specified In Its Charter) AMERICAN INDEPENDENCE FUNDS TRUST , MEZZANINE NEW YORK, NY 10017 (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: American Independence Funds Trust Short-Term Bond Fund Intermediate Bond Fund April ~~, 2008 To Our Shareholders: Please take note that a SPECIAL MEETING of SHAREHOLDERS (the Special Meeting) of the American Independence Funds Trust (the Trust), with respect to the Short-Term Bond Fund and Intermediate Bond Fund (each, a Fund, collectively, the Funds), will be held on April 29, 2008, beginning at 9:00 a.m. Eastern Time in the office of American Independence Financial Services, LLC, 335 Madison Avenue, New York, NY 10017. The enclosed materials discuss the proposals (the Proposals) to be voted on at the Special Meeting and contain the Notice of Special Meeting, proxy statement (the Proxy Statement) and proxy card. As discussed in more detail in the Proxy Statement, the purpose of these Proposals is to change one of the Short-Term Bond Funds fundamental investment objectives and policies and to approve the addition of a second sub-adviser to the Short-Term Bond and Intermediate Bond Funds. At the Special Meeting, and as described in the Proxy Statement accompanying this letter, shareholders of each Fund (each a Shareholder, and collectively referred to as Shareholders) will be asked to: Short-Term Bond Fund 1) Adopt a new fundamental investment restriction concerning industry concentration for the Short-Term Bond Fund; and Both Funds 2) Approve an additional investment sub-advisory agreement between American Independence Financial Services, LLC and Fischer Francis Trees & Watts, Inc. (FFTW (NY)), a New York corporation and three of its affiliates, Fischer Francis Trees & Watts (FFTW (UK)), a corporate partnership organized under the laws of the United Kingdom, Fischer Francis Trees & Watts PTE Ltd (FFTW (Singapore)), a Singapore corporation, and Fischer Francis Trees & Watts, Ltd Kabushiki Kaisha Kaisha (FFTW (Japan)), a Japanese corporation (collectively referred to as the Sub-Adviser") on behalf of the Short-Term Bond Fund and Intermediate Bond Fund. 3) Transact such other business as may properly come before the Special Meeting or any adjournment thereof. After careful consideration, the Board of Trustees has unanimously approved the above-referenced Proposals and recommends that Shareholders vote FOR the Proposals. Your vote is very important to us regardless of the number of shares of the Funds you own. Whether or not you plan to attend the Special Meeting in person, please read the Proxy Statement and cast your vote promptly. It is important that your vote be received no later than the time of the Special Meeting on April 29, 2008. You may cast your vote by completing, signing and returning the enclosed proxy card by mail in the envelope provided. If you simply sign, date and return the proxy card(s), but do not specify a vote on any Proposal, your vote will be counted in favor of all Proposals. If you have any questions on the Proposals before you vote, please contact the Funds at 1-646-747-3477. We appreciate your participation and prompt response in this matter and thank you for your continued support. Sincerely, Eric M. Rubin President American Independence Funds Trust Short-Term Bond Fund Intermediate Bond Fund (each, a Fund, collectively, the Funds) 335 Madison Avenue, Mezzanine New York, NY 10017 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS to be held on April 29, 2008 Notice is hereby given that the American Independence Funds Trust (the Trust) will hold a special meeting of shareholders (the Special Meeting) of the Short-Term Bond Fund and Intermediate Bond Fund, each a series of the Trust, on April 29, 2008 at the Funds offices at 335 Madison Avenue, Mezzanine, New York, NY 10017, at 9:00 am Eastern Time. During the Special Meeting, shareholders of each of the Funds (each a Shareholder, and collectively referred to as Shareholders) will vote on the following Proposals: 1) A proposal to adopt a new fundamental investment restriction concerning industry concentration for the Short-Term Bond Fund. 2) A proposal to approve an additional investment sub-advisory agreement between American Independence Financial Services, LLC and Fischer Francis Trees & Watts, Inc. (FFTW (NY)), a New York corporation and three of its affiliates, Fischer Francis Trees & Watts (FFTW (UK)), a corporate partnership organized under the laws of the United Kingdom, Fischer Francis Trees & Watts PTE Ltd (FFTW (Singapore)), a Singapore corporation, and Fischer Francis Trees & Watts, Ltd Kabushiki Kaisha Kaisha (FFTW (Japan)), a Japanese corporation (collectively referred to as the Sub-Adviser") on behalf of the Short-Term Bond Fund and Intermediate Bond Fund. 3) Transact such other business as may properly come before the Special Meeting or any adjournment thereof. The attached proxy statement (the Proxy Statement) provides additional information about this Special Meeting. Shareholders of record of a Fund as of the close of business on April 8, 2008 are entitled to vote at the Special Meeting and any adjournment(s) or postponement(s) thereof. Each share of the Funds is entitled to one vote, and a proportionate fractional vote for each fractional share held, with respect to each applicable Proposal. Whether or not you plan to attend the Special Meeting in person, please vote your shares. Please read the enclosed Proxy Statement carefully before you vote. To vote, please complete, date and sign the enclosed proxy card and return it in the self-addressed, postage-paid envelope. If you have returned a proxy card and are present at the Special Meeting, you may change the vote specified in the proxy at that time. However, attendance in person at the Special Meeting, by itself, will not revoke a previously tendered proxy. The persons named as proxies will vote in their discretion on any other business that may properly come before the Special Meeting or any adjournments or postponements thereof. If the necessary quorum to transact business or the vote required to approve the Proposal is not obtained at the Special Meeting, the persons named as proxies may propose one or more adjournments of the Special Meeting in accordance with applicable law to permit further solicitation of proxies. PLEASE RESPONDWE ASK THAT YOU VOTE PROMPTLY IN ORDER TO AVOID THE ADDITIONAL EXPENSE OF FURTHER SOLICITATION. YOUR VOTE IS IMPORTANT. By Order of the Board of Trustees, Eric M. Rubin President April ~~, 2008 American Independence Funds Trust Short-Term Bond Fund Intermediate Bond Fund (each, a Fund, collectively, the Funds) SPECIAL MEETING OF SHAREHOLDERS to be held on April 29, 2008 PROXY STATEMENT GENERAL This document is a proxy statement (the Proxy Statement). This Proxy Statement and enclosed proxy card(s) are being furnished to Shareholders (each, a Shareholder, and collectively, the Shareholders) of the Short-Term Bond Fund and Intermediate Bond Fund (each a series of the American Independence Funds Trust) in connection with the Proposals. This Proxy Statement sets forth concisely the information that Shareholders should know in order to evaluate each Proposal. The Board of Trustees (the Board, the members of which are referred to herein as (Trustees) of American Independence Funds Trust (the Trust) is soliciting proxies from Shareholders on behalf of these Funds, for use at the special meeting of Shareholders of the Funds, to be held in the Funds offices at 335 Madison Avenue, Mezzanine, New York, NY, 10017, at 9:00 a.m. Eastern Time, on April 29, 2008, and at any and all adjournments thereof (the Special Meeting). The Board has fixed the close of business on April 8, 2008, as the record date for determination of Shareholders entitled to notice of and to vote at the Special Meeting (the Record Date). You are entitled to vote at the Special Meeting and any adjournment(s) or postponement(s) with respect to a Fund if you owned shares of that Fund at the close of business on the Record Date. This Proxy Statement, the Notice of Special Meeting and the proxy card(s) are first being mailed to Shareholders on or about April 25, 2008. At a Board meeting held on February 22, 2008, the Board unanimously approved and recommended that you vote FOR all the Proposals. It is important for you to vote on the issues described in this Proxy Statement. We recommend that you read this Proxy Statement in its entirety to help you decide how to vote on each Proposal. ANNUAL AND SEMI-ANNUAL REPORT Copies of the Funds' most recent annual and semi-annual reports, including financial statements, have been sent previously to shareholders. This Proxy Statement should be read in conjunction with the Annual Report. Copies of the annual and semi-annual reports are available without charge upon request by writing to the American Independence Funds, 335 Madison Avenue, Mezzanine, New York, NY, 10017, by calling 1-888-266-8787, or on the Funds web site, www.aifunds.com . Annual and semi-annual reports will be sent by first class mail within three business days of the receipt of the request. PROPOSALS FOR SHAREHOLDER APPROVAL The table below has been prepared to assist you in determining which proposals apply to the Funds(s) you own. You are only being asked to vote on the proposals that are indicated with an X next to the Funds(s) you own. Fund Proposal #1 Proposal #2 S hort-Term Bond Fund X X Intermediate Bond Fund X The following Proposals will be considered and acted upon at the Special Meeting: PROPOSALS Short Term 1) A proposal to adopt a new fundamental investment restriction concerning Bond Fund industry concentration for the Short-Term Bond Fund. Both Funds 2) The approval of an additional investment sub-advisory agreement between American Independence Financial Services, LLC and Fischer Francis Trees & Watts, Inc. (FFTW (NY)), a New York corporation and three of its affiliates, Fischer Francis Trees & Watts (FFTW (UK)), a corporate partnership organized under the laws of the United Kingdom, Fischer Francis Trees & Watts PTE Ltd (FFTW Singapore)), a Singapore corporation, and Fischer Francis Trees & Watts, Ltd Kabushiki Kaisha Kaisha (FFTW (Japan)), a Japanese corporation (collectively referred to as the Sub-Adviser") on behalf of the Short-Term Bond Fund and Intermediate Bond Fund. Both Funds 3) Transact such other business as may properly come before the Special Meeting or any adjournment thereof. Under the Investment Company Act of 1940, as amended (the 1940 Act), a funds fundamental investment policies may only be changed with shareholder approval. If a Proposal is approved by Shareholders of one Fund and disapproved by Shareholders of another Fund, the Proposal may be implemented for the Fund that approved the Proposal and will not be implemented for any Fund that did not approve the Proposal. This Proxy Statement should be kept for future reference. PROPOSAL 1: SHORT-TERM BOND FUND TO ADOPT A NEW FUNDAMENTAL INVESTMENT RESTRICTION, CONCERNING INDUSTRY CONCENTRATION TO APPROVE A CHANGE IN THE INVESTMENT POLICIES TO PERMIT THE FUND TO INVEST MORE THAN 25% OF ITS TOTAL ASSETS IN THE BANKING AND FINANCE INDUSTRIES. The Board of Trustees has approved a change to the Funds policy regarding concentration that would permit the Fund to invest more than 25% of its total assets in the banking and finance industry. The change in concentration policy will provide the Fund with greater flexibility to respond to future investment opportunities. Because the policy in question is considered to be a fundamental policy, the change requires shareholder approval before it can be implemented. Each Fund is required to disclose its policy of concentrating its investments in a particular industry or group of industries under section 8(b)(1) of the Investment Company Act of 1940 (the "1940 Act"), and may not deviate from that policy unless it has obtained shareholder approval, as required by section 13(a)(3) of the 1940 Act. The Securities and Exchange Commission (the SEC") has taken the position that a fund that invests more than 25% of its total assets in a particular industry is concentrating its investments in that industry. The Short-Term Bond Funds current fundamental policy concerning concentration provides that the Fund shall not: purchase a security if, as a result, more than 25% of the value of its total assets would be invested in securities of one or more issuers conducting their principal business activities in the same industry, provided that (a) this limitation shall not apply to obligations issued or guaranteed by the U.S. Government or its agencies and instrumentalities; (b) wholly-owned finance companies will be considered to be in the industries of their parents; and (c) utilities will be divided according to their services. For example, gas, gas transmission, electric and gas, electric, and telephone will each be considered a separate industry. The Board, including the independent Trustees, recommends permitting the Short-Term Bond Fund to concentrate its investments in the Banking and Finance industries, and, correspondingly, revising this fundamental investment limitation. A fund that concentrates its investments can invest a greater portion of its assets in a single industry or group of industries than a fund that does not. As a result, however, the Fund could be exposed to greater risk to the extent that the banking and finance industries experience adverse changes. The impact of such adverse changes on the Fund could be greater than it would be on a fund that does not concentrate its investments. The proposed change to the investment restriction regarding concentration in the Banking and Finance industries is designed to provide the Fund with total return while maintaining a portfolio of investments in high quality debt instruments with an average duration of less than three years. The proposed new fundamental policy concerning concentration for the Short-Term Bond Fund would read as follows: The Short-Term Bond Fund shall not make any investment that will result in the concentration (as that term might be defined in the 1940 Act, any rule or order thereunder, or U.S. Securities and Exchange Commission staff interpretation thereof) of its investments in the securities of issuers all of which conduct their principal business activities in the same industry, except the Short-Term Bond Fund may invest more than 25% of the value of its net assets in the securities of issuers that conduct their principal business activities in the banking and finance industry, including issuers of asset- and mortgage-backed securities engaged in the banking and financial services industries. This restriction does not apply to (a) obligations issued or guaranteed by the U.S. Government or its agencies and instrumentalities; (b) wholly-owned finance companies will be considered to be in the industries of their parents; and (c) utilities will be divided according to their services. For example, gas, gas transmission, electric and gas, electric, and telephone will each be considered a separate industry. The proposed restriction would not change the credit quality parameters governing the Fund's investments but would provide the Adviser with additional flexibility in managing the Fund's investments while maintaining a high quality, diversified portfolio of dollar-denominated securities. If the Funds' shareholders do not approve the proposed change to the Funds investment limitations, the Funds current concentration policies will remain in effect. THE BOARD OF TRUSTEES, INCLUDING THE INDEPENDENT TRUSTEES, UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS OF THE SHORT-TERM BOND FUND VOTE FOR THE AMENDMENT TO THE FUNDS FUNDAMENTAL INVESTMENT OBJECTIVE IN PROPOSAL 1. PROPOSAL #2 BOTH FUNDS TO APPOVE AN ADDITIONAL INVESTMENT SUB-ADVISORY AGREEMENT. Approve an additional investment sub-advisory agreement between American Independence Financial Services, LLC and Fischer Francis Trees & Watts, Inc. (FFTW (NY)), a New York corporation and three of its affiliates, Fischer Francis Trees & Watts (FFTW (UK)), a corporate partnership organized under the laws of the United Kingdom, Fischer Francis Trees & Watts PTE Ltd (FFTW (Singapore)), a Singapore corporation, and Fischer Francis Trees & Watts, Ltd Kabushiki Kaisha Kaisha (FFTW (Japan)), a Japanese corporation (collectively referred to as the Sub-Adviser") on behalf of the Short-Term Bond Fund and Intermediate Bond Fund. THE BOARD OF TRUSTEES, INCLUDING THE INDEPENDENT TRUSTEES, UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS OF EACH OF THE FUNDS VOTE FOR THE AMENDMENT TO THE FUNDS APPROVAL OF AN ADDITIONAL SUB-ADVISER IN PROPOSAL 2. BACKGROUND American Independence Financial Services, LLC (the "Adviser") serves as the Investment Adviser of the Short-Term Bond Fund and Intermediate Bond Fund pursuant to an Advisory Agreement dated March 1, 2008. The Adviser, through its portfolio management team continuously reviews, supervises and administers the Funds investment program. The Adviser also provides certain administrative services necessary for the Funds operations. There will be no change in the duties of the Adviser as a result of the new Sub-Advisory Agreement with FFTW (New Sub-Advisory Agreement). The sub-advisory agreement with American Independence Financial Counselors, LLC (AIFC) was approved by the Board at a meeting held on March 30, 2007 and was last approved by shareholders at a meeting held on June 28, 2007. At a meeting of the Board held on February 22, 2008, the Board of Trustees, after careful consideration of a variety of factors (see "The Trustees Considerations" below), determined that the addition of Fischer Francis Trees & Watts as a co-sub-adviser was in the best interests of the Funds and its shareholders, and unanimously approved a Sub-Advisory Agreement between American Independence Financial Services, LLC and, Fischer Francis Trees & Watts, Inc. (FFTW (NY)), a New York corporation and three of its affiliates, Fischer Francis Trees & Watts (FFTW (UK)), a corporate partnership organized under the laws of the United Kingdom, Fischer Francis Trees & Watts PTE Ltd (FFTW (Singapore)), a Singapore corporation, and Fischer Francis Trees & Watts, Ltd Kabushiki Kaisha Kaisha (FFTW (Japan)), a Japanese corporation (collectively referred to as the Sub-Adviser" or FFTW) on behalf of the Short-Term Bond Fund and Intermediate Bond Fund. Pursuant to their respective Sub-Advisory Agreements, both AIFC and FFTW will serve as sub-advisors to the Funds and will manage the Funds, select their investments and place all orders for purchases and sales of securities subject to the general supervision of the Board and Adviser and in accordance with the Funds investment objectives, policies and restrictions. AIFC and FFTW will utilize a team approach with respect to the day-to-day portfolio management of the Funds with specific individual members of the team having final authority and accountability. All members of the team conduct fundamental research to identify investment candidates and participate in the portfolio construction process. The team will consist of the following individuals: David J. Marmon, Kenneth ODonnell and Robert Campbell. The New Sub-Advisory Agreement provides for fees payable to FFTW for its sub-advisory services at an annual rate of 0.20% . Upon approval by shareholders and implementation of this fee, AIFC will continue to waive the sub-advisory fee it is entitled to receive from the Adviser for both Funds. Consequently, the total amount of sub-advisory fees paid by the Adviser will remain the same. Since the sub-advisory fees are paid by the Adviser out of its management fee and not by the Funds, this will not impact shareholders of the Funds. Under the terms of the Agreement, if shareholders do not approve the New Sub-Advisory Agreement of each Fund, the Board will have to determine what additional steps are in the best interests of that Fund and its shareholders. The New Sub-Advisory Agreement is substantially identical to the Sub-Advisory Agreement with American Independence Financial Counselors, LLC (the form of the New Sub-Advisory Agreement is attached hereto as Exhibit A.) COMPARISON OF THE NEW SUB-ADVISORY AGREEMENT AND THE SUB-ADVISORY AGREEMENT WITH AIFC. The terms of the New Sub-Advisory Agreement are substantially identical in all material respects to the Sub-Advisory Agreement with AIFC, including the total amount of compensation paid to the sub-advisers. The following description of the New Sub-Advisory Agreement is only a summary. You should refer to Exhibit A for a form of the complete New Sub-Advisory Agreement. Under the New Sub-Advisory Agreement, as compensation for the services performed by FFTW, FFTW is entitled to receive a fee, accrued daily and paid monthly at the rate of 0.20% per annum of the aggregate average daily net assets of each Fund under management . As is the case under the existing Sub-Advisory Agreement, the New Sub-Advisory Agreement provides that FFTW in conjunction with AIFC will manage the investment and reinvestment of the Funds assets and, with respect to such assets, continuously review, supervise, and administer the investment program of the Fund, determine the securities to be purchased or sold, provide AIFS and the Trust with records concerning FFTWs activities which the Trust is required to maintain, and render regular reports to AIFS and the Trust's officers and Board concerning FFTWs discharge of the foregoing responsibilities. FFTW will discharge the foregoing responsibilities subject to AIFS oversight and the control of the officers and the Board and in compliance with such policies as the Board may from time to time establish, and in compliance with the objectives, policies and limitations for the Funds set forth in the Trust's current registration statement as amended from time to time, and applicable laws and regulations. The following table sets forth for the Short-Term Bond Fund and the Intermediate Bond Fund (based on each Funds average daily net assets): (1) the current annual sub-advisory fee rate; (2) the aggregate amount of sub-advisory fees paid to AIFC under the current sub-advisory agreement for the fiscal year ended October 31, 2007; (3) new annual sub-advisory fee rate, assuming the proposal is approved and implemented; and (4) the aggregate amount of sub-advisory fees that would have been paid to FFTW (NY) for the fiscal year ended October 31, 2007 if the New Sub-Advisory Agreement had been in effect for that year. Sub-Advisory Fees Paid For Sub-Advisory Fees New Sub- Fiscal Year Paid For the Fiscal Advisory Fee Ended October Year Ended October Rate (if 31, 2007 (if New- Current Sub - 31, 2007 Under Proposal is Sub-Advisory Advisory Fee Current Sub- Approved and Agreement Had Fund Rate Advisory Agreement Implemented) Been in Effect)* Short-Term Bond Fund 0.20% $0.00 0.20% $0.00 Intermediate Bond Fund 0.20% $0.00 0.20% $0.00 * AIFC has agreed to waive its sub-advisory fee for both Funds. As a result, the total sub-advisory fee is 0.20%. Appendix C to this Proxy Statement includes a comparative fee table showing (i) the fees and expenses of each share class of the Short-Term Bond and Intermediate Bond Funds for the fiscal year ended October 31, 2007 and (ii) the pro forma fees and expenses of each share class of the Short-Term Bond and Intermediate Bond Funds assuming (a) implementation of the new 0.20% annual sub-advisory fee paid to FFTW; and (b) waiver of the 0.20% annual sub-advisory fee previously due to AIFC. Appendix C also includes examples of the costs of investing in the share classes of the Short-Term Bond and Intermediate Bond Funds under these scenarios. If approved by shareholders, the New Sub-Advisory Agreement will continue in effect with respect to the Funds for two years from its effective date, and will continue in effect thereafter for successive annual periods, provided its continuance is specifically approved at least annually by (1) a majority vote, cast in person at a meeting called for that purpose, of the Board or (2) a vote of the holders of a majority of the outstanding voting securities (as defined in the 1940 Act and the rules thereunder) of the Fund, and (3) in either event by a majority of the Trustees who are not parties to the New Sub-Advisory Agreement or interested persons of the Trust or of any such party. The New Sub-Advisory Agreement provides that it may be terminated at any time, without penalty, by either party upon 60 days' written notice, provided that such termination by a Fund shall be directed or approved by a vote of the Board, or by a vote of holders of a majority of the shares of the Fund. Both the existing Sub-Advisory Agreement with AIFC and the New Sub-Advisory Agreement with FFTW (together, the Agreements) provide that the sub-advisers would have no liability to the Adviser of the Funds for any act or omission in connection with rendering services under the respective agreements, including any loss arising out of any investment, except for liability resulting from willful misfeasance, bad faith, gross negligence or reckless disregard on the part of the sub-adviser of its duties under the Agreements. THE BOARD OF THE TRUST HAS UNANIMOUSLY RECOMMENDED THAT SHAREHOLDERS APPROVE AND VOTE "FOR" THE PROPOSAL. The Board has determined that the New Sub-Advisory Agreement is fair and in the best interests of the Funds shareholders. In making this recommendation, the Board exercised its independent judgment based on a careful review of the proposed arrangements and potential benefits. THE TRUSTEES' CONSIDERATIONS The New Sub-Advisory Agreement was presented to the Board for its consideration at a Board of Trustees' meeting held on February 22, 2008. The full Board, and, separately, the independent Trustees, voted unanimously to approve the New Sub-Advisory Agreements. In evaluating the New Sub-Advisory Agreement, the Board reviewed materials furnished by the Adviser and FFTW, including (i) information about the Advisers, AIFCs, and FFTWs personnel, operations and management of the Funds, (ii) the investment performance of FFTW; (iii) comparative data as to the Funds investment performance and advisory fees, and (iv) representations by FFTW that it would provide advisory and other services to the Funds of a scope and quality at least equivalent to the scope and quality of the services currently provided to the Funds. The Board considered that Fischer Francis Trees & Watts serves as advisor to over $30 billion of assets in fixed income securities. Its size and scale and its resources with respect to fixed income and credit analysis will; enable the Funds to invest in a broader range of fixed income securities, potentially providing enhanced diversification and the opportunity for increased portfolio returns. The Board also considered that the Funds would be co-managed by AIFC and FFTW utilizing a team approach. The Board noted that inherent in this approach is the active participation and interaction of a team of highly experienced portfolio managers, who are able to quickly react to the challenging and complex investment environment. The Board further noted that the portfolio management team draws upon the resources of 53 dedicated analysts and 15 traders, as well as the entire investment organizations of AIFC and FFTW, which is comprised of 95 investment professionals. The Board next considered the sub-advisory fee payable to FFTW under the New Sub-Advisory Agreement. The Board noted that upon implementation of the New Sub-Advisory Agreement, pursuant to which FFTW would be entitled to sub-advisory fees at an annual rate of 0.20%, AIFC would continue to waive its sub-advisory fee. Consequently, the total amount of sub-advisory fees paid by the Adviser would remain the same. The Board also noted that shareholders would not be impacted by the arrangement because sub-advisory fees are paid by the Adviser out of its management fee and not by the Funds. The Board also considered the terms of the New Sub-Advisory Agreement. Based upon its evaluation, the Board concluded that the Adviser's engagement of FFTW as an additional sub-adviser to the Funds has provided the Funds the access to highly effective management and advisory services and capabilities and that the addition of investment advisory services by FFTW is in the best interests of both Funds. The Board concluded further that the terms of the New Sub-Advisory Agreement, including the fees contemplated thereby, are fair and reasonable and in the best interests of the Funds and their shareholders. In order to provide for the services described above in the New Sub-Advisory Agreements, the shareholders are being asked to approve the New Sub-Advisory Agreements. THE ADVISER AND SUB-ADVISER Adviser American Independence Financial Services, LLC, 335 Madison Avenue, Mezzanine, New York, NY, 10017, serves as the investment adviser of the Fund pursuant to an Advisory Agreement dated March 1, 2008 (the "Advisory Agreement"). The Adviser, through its portfolio management team, continuously reviews, supervises and administers the Funds investment programs. The Adviser also provides certain administrative services necessary for the Funds operations. The Adviser has agreed to waive a portion of its fee in order to limit the Intermediate Bond Fund's total operating expenses to 0.86 % for the Class A Shares, 1.56% for the Class C Shares and 0.56% for the Institutional Class Shares through March 1, 2009. In addition, the Adviser has agreed to waive a portion of its fee in order to limit the Short-Term Bond Fund's total operating expenses to 0.70% for the Class A Shares, 1.45% for the Class C Shares and 0.45% for the Institutional Class Shares through March 1, 2009. The Adviser currently serves as investment manager to 11 separate portfolios of the American Independence Funds Trust, all of which are currently operational and being offered to investors. The net assets of each of these portfolios and the management fee paid to the Adviser by each of these portfolios (expressed as a percentage of average daily net assets) are set forth in the table below. The following table shows the advisory fees that AIFS, in its capacity as investment advisor, is entitled to receive from the American Independence Funds, calculated daily and paid monthly at the following annual rates, as a percentage of each respective Funds average daily net assets. Advisory Fee Net Assets Fund (Before Waivers) As of 4/8/08 Stock Fund 1.00% $100,145,892 International Equity Fund 0.81% $114,001,850 Intermediate Bond Fund 0.40% $ 36,635,443 Short-Term Bond Fund 0.40% $ 67,074,730 Kansas Tax-Exempt Bond Fund 0.30% $184,643,209 Financial Services Fund 1.25% $ 1,924,448 NestEgg Dow Jones 2010 Fund 0.60% $ 7,667,969 NestEgg Dow Jones 2015 Fund 0.60% $ 12,592,542 NestEgg Dow Jones 2020 Fund 0.60% $ 34,301,831 NestEgg Dow Jones 2030 Fund 0.60% $ 23,435,111 NestEgg Dow Jones 2040 Fund 0.60% $ 23,882,989 Information About Sub-Adviser Pursuant to shareholder approval, Fischer Francis Trees & Watts, Inc. will act as sub-adviser to the Acquiring Fund. FISCHER FRANCIS TREES & WATTS, INC. (FFTW (NY)), a New York corporation and three of its affiliates, FISCHER FRANCIS TREES & WATTS (FFTW (UK)), a corporate partnership organized under the laws of the United Kingdom, FISCHER FRANCIS TREES & WATTS, PTE LTD (FFTW (Singapore)), a Singapore corporation, and FISCHER FRANCIS TREES & WATTS, LTD KABUSHIKI KAISHA (FFTW (Japan)), a Japanese corporation (collectively referred to as the Sub-Adviser") will serve as the Sub-Adviser to the Funds. The Sub-Adviser conducts investment research and is responsible for the purchase, sale or exchange of the Funds' assets. Organized in 1972, the Sub-Adviser is registered with the Commission and is a New York corporation that, with its affiliated companies, managed approximately $31.4 billion in assets, as of December 31, 2007, for numerous fixed-income portfolios. The Sub-Adviser, together with its affiliates, currently advises institutional clients including banks, central banks and pension funds. The Sub-Adviser also serves as the adviser or the sub-adviser to domestic and international pooled investment vehicles. The Sub-Adviser's offices are located at 200 Park Avenue, New York, New York 10166. The Sub-Adviser is directly wholly-owned by Charter Atlantic Corporation (CAC), a New York corporation. CAC is owned by BNP Paribas, which is a publicly owned limited liability company banking corporation organized under the laws of the Republic of France. The day-to-day management of the Funds will be handled by Fischer Francis Trees & Watts (the investment adviser to the FFTW Funds) in their capacity as a sub-adviser in conjunction with AIFC. The biographical information for each portfolio manager of FFTW is set forth below. David J. Marmon, Managing Director, joined FFTW in 1990. Mr. Marmon heads the Governments and Multi-Sector Team in New York, which includes global aggregate, global sovereign, international and core portfolios. Prior to his current role, he was responsible for managing FFTWs Credit Team. Before joining FFTW, Mr. Marmon was head of futures and options research at Yamaichi International (America) and a financial analyst and strategist at the First Boston Corporation, where he developed hedging programs for financial institutions and industrial firms. Mr. Marmon earned an MA in economics from Duke University (1982), where he also pursued doctoral studies. He graduated summa cum laude with a BA in economics from Alma College (1980). Kenneth ODonnell, CFA, Portfolio Manager, joined FFTW in 2002 and is a member of the Structured Securities & Short Duration Team. Currently, he manages Funds of structured securities consisting primarily of asset-backed (ABS) and mortgage-backed securities (MBS) as well as agency and US government securities. He is also responsible for the management of money market, short and short-intermediate Funds. Mr.
